DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-15 are objected to because of the following informalities: 
Claim 8 (line 4), “control circuit” should be changed to --a control circuit--.
Claims 9-15 are objected as being dependent from claim 8.
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 02/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US 2016/0345888) in view of OKAZAKI (US 2019/0170923).
Regarding claim 1, WU et al. discloses a method, comprising:
activating a first polarization layer (polarizer 1, figures 1-2, paragraphs [0057], [0064]-[0065]) of a plurality of polarization layers; 
transmitting light from a hyperspectral light source through the first polarization layer and the second polarization layer (figures 1-2, paragraphs [0057], [0064]-[0065]); 

storing data representing the first hyperspectral image in a memory device based at least in part on determining, via a controller coupled to the array of pixels, whether a quality of the first hyperspectral image that was polarized by the first polarization layer meets a threshold (spectral image is stored in the computer, it indicates that the image that was polarized by the first polarization layer meets a threshold, figures 1-2, paragraphs [0057], [0064]-[0065], [0070]-[0071]).
WU et al. fails to disclose activating a first polarization layer of a plurality of polarization layers via a first signal from a controller coupled to the plurality of polarization layers and deactivating a second polarization layer of the plurality of polarization layers via a second signal, wherein the first polarization layer that polarizes light at a first degree that is different from the second polarization layer that polarizes light at a second degree.
However, OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al. by the teaching of OKAZAKI to obtain a polarization image data corresponding to each polarization orientation in order to determine various properties of a captured object. 

i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]).

Regarding claim 3, WU et al. and OKAZAKI disclose detecting a second hyperspectral image with the array of pixels from the light that is polarized when the light is passed through the second polarization layer (WU et al. discloses spectral image is stored in the computer, figures 1-2, paragraphs [0057], [0064]-[0065], [0070]-[0071]).

Regarding claim 4, WU et al. and OKAZAKI disclose determining, via the controller coupled to the array pixels, whether a quality of the second hyperspectral image that passed through the second polarization layer meets the threshold (WU et al. discloses spectral image is stored in the computer, it indicates that the image that was polarized by the second polarization layer meets a threshold, figures 1-2, paragraphs [0057], [0064]-[0065], [0070]-[0071]).

Regarding claim 5, WU et al. discloses saving the first hyperspectral image in a the memory device in response to the image meeting the threshold (spectral image is stored in the computer, it indicates that the quality of the first hyperspectral image that was polarized by the first polarization layer meets a threshold, figures 1-2, paragraphs [0070]-[0071]).


However, WU et al. discloses polarizers 1, 2, 3, 4, 5, 6 (figures 1-2, paragraphs [0057], [0064]-[0065]).  And OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the first and second polarization layers and activate a third polarization layer of the plurality of polarization layers in order to obtain a polarization image data corresponding to each polarization orientation in order to determine various properties of a captured object.

Regarding claim 7, WU et al. and OKAZAKI fails to disclose deactivating the first, second, and third polarization layers and activating a fourth polarization layer of the plurality of polarization layers.
 However, WU et al. discloses polarizers 1, 2, 3, 4, 5, 6 (figures 1-2, paragraphs [0057], [0064]-[0065]).  And OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the first and second polarization layers and activate a third polarization layer of the plurality of polarization layers in order to obtain a polarization .

Claims 8-11, 13, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US 2016/0345888) in view of OKAZAKI (US 2019/0170923) further in view of JUNG et al. (US 2021/0082725).
Regarding claim 8, WU et al. discloses an apparatus, comprising:
an array of image sensor cells (included in CCD camera 106, figures 1-2, paragraphs [0057], [0064]-[0065]) wherein each image sensor cell of the array of image sensor cells includes:
control circuitry (LCTF controller 105a, figures 1-2, paragraphs [0057], [0064]-[0065]);
a first polarization layer, a second polarization layer, a third polarization layer, a fourth polarization layer, wherein the first, second, third, and fourth polarization layers are coupled to the control circuitry (polarizers 1, 2, 3, 4, 5, 6, figures 1-2, paragraphs [0057], [0064]-[0065]); and
a pixel (included in CCD camera 106, figures 1-2, paragraphs [0057], [0064]-[0065]) coupled to the control circuitry;
cause the array of image sensor cells to detect a first hyperspectral image polarized with the first polarization layer in response to a light source passing through the first, second, third, and fourth polarization layers (polarizers 1, 2, 3, 4, 5, 6, figures 1-2, paragraphs [0057], [0064]-[0065]).
WU et al. fails to disclose wherein the control circuitry is configured to:
activate the first polarization layer of the each image sensor cell of the array of image sensor cells via a first signal from the control circuitry, while the second, third, and fourth polarization layers of each image sensor cells of the array of image sensor cells are deactivated via a second signal from the control circuitry.
i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the first and second polarization layers and activate a third polarization layer of the plurality of polarization layers in order to obtain a polarization image data corresponding to each polarization orientation in order to determine various properties of a captured object.
WU et al. and OKAZAKI fail to disclose a hyperspectral sensor coupled to control circuitry.
However, JUNG et al. discloses a wafer inspection apparatus 200A includes spectroscope 250, i.e., a hyperspectral sensor, a second polarization assembly which includes a plurality of polarizers, a second 264, and camera 280, figure 5, paragraphs [0052]-[0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al. and OZAKA by the teaching of JUNG et al. in order to provide the apparatus a hyperspectral sensor which outputs incident light as a plurality of spectrums having diffraction orders (paragraph [0052]).

Regarding claim 9, see Examiner’s comments regarding claim 8.
Regarding claim 10, see Examiner’s comments regarding claim 8.
Regarding claim 11, see Examiner’s comments regarding claim 8.



Regarding claim 15, WU et al. discloses wherein the control circuitry is configured to store hyperspectral image data in a memory array based on light that passed through each of the first, second, third, and fourth polarization layers when activated by the control circuitry (paragraph [0070]).

Regarding claim 16, WU et al. discloses an apparatus, comprising:
a controller (LCTF controller 105a, figures 1-2, paragraphs [0057], [0064]-[0065]);
a stacked polarizer including a first polarization layer, a second polarization layer, a third polarization layer, and a fourth polarization layer, wherein the first, second, third, and fourth polarization layers are coupled to the controller (polarizers 1, 2, 3, 4, 5, 6, figures 1-2, paragraphs [0057], [0064]-[0065]); 
an array of image sensor cells (included in CCD camera 106, figures 1-2, paragraphs [0057], [0064]-[0065]) coupled to the controller; and 
a memory device (spectral image is stored in the computer, figures 1-2, paragraphs [0057], [0064]-[0065], [0070]-[0071]) coupled to the controller.
 WU et al. fails to disclose wherein the controller is configured to:
activate the first polarization layer via a first signal from the controller and cause the array of image sensor cells to detect a first hyperspectral image from a light source input that is polarized by the first polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer;
activate the second polarization layer via a second signal from the controller and cause the array of image sensor cells to detect a second hyperspectral image from the light source input that is polarized 
activate the third polarization layer via a third signal from the controller and cause the array of image sensor cells to detect a third hyperspectral image from the light source input that is polarized by the third polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer; and
activate the fourth polarization layer via a fourth signal from the controller and cause the array of image sensor cells to detect a fourth hyperspectral image from the light source input that is polarized by the fourth polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer.
However, OKAZAKI discloses wherein the controller is configured to:
activate the first polarization layer via a first signal from the controller and cause the array of image sensor cells to detect a first hyperspectral image from a light source input that is polarized by the first polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer (WU et al. discloses polarizers 1, 2, 3, 4, 5, 6, figures 1-2, paragraphs [0057], [0064]-[0065].  And OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]);
activate the second polarization layer via a second signal from the controller and cause the array of image sensor cells to detect a second hyperspectral image from the light source input that is polarized by the second polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer (WU et al. discloses i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]);
activate the third polarization layer via a third signal from the controller and cause the array of image sensor cells to detect a third hyperspectral image from the light source input that is polarized by the third polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer (WU et al. discloses polarizers 1, 2, 3, 4, 5, 6, figures 1-2, paragraphs [0057], [0064]-[0065].  And OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]); and
activate the fourth polarization layer via a fourth signal from the controller and cause the array of image sensor cells to detect a fourth hyperspectral image from the light source input that is polarized by the fourth polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer (WU et al. discloses polarizers 1, 2, 3, 4, 5, 6, figures 1-2, paragraphs [0057], [0064]-[0065].  And OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer), figure 2, paragraphs [0083]-[0084]).


WU et al. and OKAZAKI fail to disclose a hyperspectral sensor coupled to the controller.
However, JUNG et al. discloses a wafer inspection apparatus 200A includes spectroscope 250, i.e., a hyperspectral sensor, a second polarization assembly which includes a plurality of polarizers, a second 264, and camera 280, figure 5, paragraphs [0052]-[0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al. and OKAZAKI by the teaching of JUNG et al. in order to provide the apparatus a hyperspectral sensor which outputs incident light as a plurality of spectrums having diffraction orders (paragraph [0052]).

Regarding claim 17, WU et al. discloses wherein the first, second, third, and fourth images are saved in hyperspectral format in the memory device (spectral image is stored in the computer, figures 1-2, paragraphs [0070]-[0071]).

Regarding claim 20, WU et al. discloses wherein the controller is configured to deactivate the first, second, third, and fourth polarization layers and cause the array of image sensor cells to detect a fifth image from the light source input that is unpolarized when passed through the first, second, third, and fourth polarization layers (WU et al. the system can be switched automatically by using an acoustic optic tunable filter (AOTF) and a liquid crystal tunable filter (LCTF), figures 1-2, paragraphs [0069]-[0070], it indicates that when the system uses the acoustic optic tunable filter (AOTF), the liquid crystal .

Claims 12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US 2016/0345888) in view of OKAZAKI (US 2019/0170923) and further in view of JUNG et al. (US 2021/0082725) further in view of MCELDOWNEY (US 2021/0084284).
Regarding claim 12, WU et al., OKAZAKI and JUNG et al. fails to disclose wherein the array of image sensor cells includes a first portion of the array of the image sensor cells configured to detect image data within a first range of wavelengths, a second portion of the array of image sensor cells configured to detected image data within a second range wavelengths, and a third portion of the array configured to detect image data within a third range of wavelengths.
However, MCELDOWNEY discloses wherein the array of image sensor cells includes a first portion of the array of the image sensor cells configured to detect image data within a first range of wavelengths, a second portion of the array of image sensor cells configured to detected image data within a second range wavelengths, and a third portion of the array configured to detect image data within a third range of wavelengths (figure 3, paragraphs [0042]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al., OKAZAKI and JUNG et al. by the teaching of MCELDOWNEY in order to obtain a polarization image data corresponding to each polarization orientation in determining various properties of a captured object (paragraphs [0003], [0048]). 

Regarding claim 14, WU et al., OKAZAKI and JUNG et al. fail to disclose wherein the first polarization layer is configured to polarize a light source at 0°, the second polarization layer is configured 
However, MCELDOWNEY discloses wherein the first polarization layer is configured to polarize a light source at 0°, the second polarization layer is configured to polarize the light source at 45°, the third polarization layer is configured to polarize the light source at 90°, and the fourth polarization layer is configured to polarize the light source at 135° (figure 3, paragraphs [0042]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al., OKAZAKI and JUNG et al. by the teaching of MCELDOWNEY in order to obtain a polarization image data corresponding to each polarization orientation in determining various properties of a captured object (paragraphs [0003], [0048]). 

Regarding claim 18, WU et al., OKAZAKI and JUNG et al. fails to disclose wherein the array of image sensor cells includes a first portion of the array of the image sensor cells configured to detect image data within a first range of wavelengths, a second portion of the array of image sensor cells configured to detected image data within a second range wavelengths, and a third portion of the array configured to detect image data within a third range of wavelengths.
However, MCELDOWNEY discloses wherein the array of image sensor cells includes a first portion of the array of the image sensor cells configured to detect image data within a first range of wavelengths, a second portion of the array of image sensor cells configured to detected image data within a second range wavelengths, and a third portion of the array configured to detect image data within a third range of wavelengths (figure 3, paragraphs [0042]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al., OKAZAKI and JUNG et al. by the 

Regarding claim 19, WU et al., OKAZAKI and JUNG et al. fail to disclose wherein the first polarization layer is configured to polarize a light source at 0°, the second polarization layer is configured to polarize the light source at 45°, the third polarization layer is configured to polarize the light source at 90°, and the fourth polarization layer is configured to polarize the light source at 135°.
However, MCELDOWNEY discloses wherein the first polarization layer is configured to polarize a light source at 0°, the second polarization layer is configured to polarize the light source at 45°, the third polarization layer is configured to polarize the light source at 90°, and the fourth polarization layer is configured to polarize the light source at 135° (figure 3, paragraphs [0042]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in WU et al., OKAZAKI and JUNG et al. by the teaching of MCELDOWNEY in order to obtain a polarization image data corresponding to each polarization orientation in determining various properties of a captured object (paragraphs [0003], [0048]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          3/25/2022